[a101nobilissecondforbear001.jpg]
EXECUTION VERSION SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT, CONSENT AND
FOURTH AMENDMENT TO CREDIT AGREEMENT P A R T I E S: This SECOND LIMITED
CONDITIONAL FORBEARANCE AGREEMENT, CONSENT AND FOURTH AMENDMENT TO CREDIT
AGREEMENT (this “Second Forbearance Agreement”) is dated, effective as of April
30, 2019 (subject to satisfaction of each condition precedent set forth at
Section 4 hereof, the “Effective Date”), among NORTHSTAR HEALTHCARE
ACQUISITIONS, L.L.C., a Delaware limited liability company (the “Borrower”),
NOBILIS HEALTH CORP., a British Columbia corporation (the “Parent”), NORTHSTAR
HEALTHCARE HOLDINGS, INC., a Delaware corporation (“Holdings”), the other Loan
Parties (as defined in the Credit Agreement (defined below)) party hereto,
COMPASS BANK (in its individual capacity, “Compass Bank”), in its capacity as
Swingline Lender, LC Issuing Lender and the Administrative Agent (in such
capacity for itself and the other Lenders, the “Administrative Agent”), and the
Lenders party hereto. Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below. R E C I T A L
S: A. WHEREAS, the Borrower, the Parent, Holdings, the other Loan Parties party
thereto, the Lenders party thereto (the “Lenders”), the Administrative Agent and
the other parties thereto have entered into that certain Credit Agreement, dated
as of October 28, 2016 (as amended by Amendment No. 1 to Credit Agreement and
Waiver, dated as of March 3, 2017, as further amended by Amendment No. 2 to
Credit Agreement, dated as of November 15, 2017, as further amended by the
Second Limited Conditional Waiver and Amendment No. 3 to Credit Agreement, dated
effective as of December 31, 2018, and as from time to time further amended,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”); B. WHEREAS, the Loan Parties acknowledge and agree that certain
Events of Default as described below (collectively, the “Specified Defaults”)
have occurred and are continuing under Section 8.1 of the Credit Agreement due
to the Borrower’s failure to comply with (i) the financial covenants in Section
7.11(a) and Section 7.11(b) of the Credit Agreement (due to adjustments to the
Borrower’s accounts receivable as communicated to the Lenders in the Borrower’s
presentation, dated November 14, 2018, and by Borrower’s financial advisors in
their interim report, dated December 28, 2018, which accounts receivable
adjustments and fiscal period of adjustments are subject to final determination
by the Borrower) and (ii) the restrictions on Restricted Payments contained in
Section 7.6 of the Credit Agreement due to certain Restricted Payments made to
non-Loan Parties prior to November 15, 2018; C. WHEREAS, the Administrative
Agent maintains that the Borrower failed to comply with the requirements of the
following (collectively the “Disputed Specified Defaults”), while the Loan
Parties maintain that the following Disputed Specified Defaults are not Events
of Default under the Credit Agreement: (i) the requirements of Section 6.12(a)
of the Credit Agreement in respect of NHC Network, LLC; and (ii) the requirement
of Nobilis Vascular Texas, LLC to make payments when due under that certain
Convertible Promissory Note, dated March 8, 2017, executed by Nobilis Vascular
Texas, LLC and made payable to the order of Carlos R. Hamilton III, M.D.; SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 1 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear002.jpg]
D. WHEREAS, as a result of the Specified Defaults, the Administrative Agent has
the right to exercise all rights and remedies available to it under the Credit
Agreement, the other Loan Documents and applicable law; E. WHEREAS, the Loan
Parties, the Administrative Agent and certain of the Lenders party thereto
entered into that certain Limited Waiver to Credit Agreement, dated effective as
of November 15, 2018 (the “First Limited Waiver”), pursuant to which, subject to
the terms and conditions set forth in the First Limited Waiver, those certain
Specified Defaults (as defined in the First Limited Waiver) were temporarily
waived for the Waiver Period set forth therein (as defined in the First Limited
Waiver, the “First Waiver Period”); F. WHEREAS, the Loan Parties, Administrative
Agent and certain of the Lenders party thereto entered into that certain Second
Limited Conditional Waiver and Amendment No. 3 to Credit Agreement, dated
effective as of December 31, 2018 (the “Second Limited Waiver”), pursuant to
which, subject to the terms and conditions set forth in the Second Limited
Waiver, those certain Specified Defaults (as defined in the Second Limited
Waiver) were temporarily waived for the Second Waiver Period set forth therein
(as defined in the Second Limited Waiver, the “Second Waiver Period”); G.
WHEREAS, the Loan Parties, the Administrative Agent and certain of the Lenders
party thereto entered into that certain Third Limited Conditional Waiver to
Credit Agreement, dated as of January 11, 2019 (the “Third Limited Waiver”),
pursuant to which, subject to the terms and conditions set forth in the Third
Limited Waiver, those certain Specified Defaults (as defined in the Third
Limited Waiver) and those certain Disputed Specified Defaults (as defined in the
Third Limited Waiver) were temporarily waived for the Third Waiver Period set
forth therein (as defined in the Third Limited Waiver, the “Third Waiver
Period”); H. WHEREAS, the Loan Parties, the Administrative Agent and certain of
the Lenders party thereto entered into that certain Fourth Limited Conditional
Waiver to Credit Agreement, dated as of February 29, 2019 (the “Fourth Limited
Waiver” and collectively with the First Limited Waiver, the Second Limited
Waiver, and the Third Limited Waiver, the “Prior Limited Waivers”), pursuant to
which, subject to the terms and conditions set forth in the Fourth Limited
Waiver, those certain Specified Defaults (as defined in the Fourth Limited
Waiver) and those certain Disputed Specified Defaults (as defined in the Fourth
Limited Waiver) were temporarily waived for the Fourth Waiver Period set forth
therein (as defined in the Fourth Limited Waiver, the “Fourth Waiver Period”);
I. WHEREAS, the Loan Parties represent to the Administrative Agent that they
have dissolved MPDSC Management, LLC, a Texas limited liability company, during
the Third Waiver Period (thereby curing the Specified Default (as defined in the
Third Limited Waiver) that had occurred due to the failure to satisfy the
requirements of Section 6.12(a) of the Credit Agreement in respect of such
entity); J. WHEREAS, on March 29, 2019, the Administrative Agent provided a
notice of default and reservation of rights letter (the “Default Letter”) to the
Borrower, Parent and Holdings that Borrower had (i) failed to pay that certain
demand invoice in the amount of $104,475.50 from K&L Gates, LLP in its capacity
as counsel to the Administrative Agent, which demand invoice was delivered to
Borrower on or about March 5, 2019, which failure was an Event of Default under
the Credit Agreement pursuant to Section 2 of the Fourth Limited Waiver (the
"Invoice Payment Event of Default"), (ii) failed to comply with requirements of
the Credit Agreement and the Fourth Limited Waiver in respect of the Disposition
of the Loan Parties' equity interest in Mountain West Surgery Center, LLC (the
"Disposition Defaults"), and that SECOND LIMITED CONDITIONAL FORBEARANCE
AGREEMENT --Page 2 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear003.jpg]
as a result of the Invoice Payment Event of Default and Disposition Defaults,
the Fourth Waiver Period had automatically terminated; K. WHEREAS, the First
Waiver Period, Second Waiver Period, Third Waiver Period and Fourth Waiver
Period (due to the Invoice Payment Event of Default and the Disposition
Defaults) have each ended on or before the Effective Date; L. WHEREAS, the
Borrower has failed to pay the principal payments that became due on March 29,
2019 under the Credit Agreement which constituted an immediate Event of Default
(the “Principal Payment Event of Default”); M. WHEREAS, the Borrower has failed
(i) to pay the interest payment that became due on March 26, 2019 under the
Credit Agreement, which became an Event of Default when it was not paid on March
29, 2019, (ii) to pay the interest payments that became due on March 29, 2019
under the Credit Agreement, which became Events of Default when not paid on
April 1, 2019, (iii) to pay the LC Fee that became due and payable on April 10,
2019 under the Credit Agreement, which became an Event of Default when not paid
on April 13, 2019 (collectively, the “Other Payment Events of Default” and
collectively with the Invoice Payment Event of Default, the Disposition
Defaults, and the Principal Payment Event of Default, the “Additional Events of
Default”); N. WHEREAS, the Specified Defaults and Additional Events of Default
are continuing and have not been waived by the Administrative Agent or the
Lenders except as expressly waived during the term of and pursuant to the Prior
Limited Waivers and are not subject to cure by the Loan Parties; O. WHEREAS, the
Administrative Agent deems the Disputed Specified Defaults to be Events of
Default under the Credit Agreement that are continuing, and the Disputed
Specified Defaults have not been waived by the Administrative Agent or the
Lenders, except as expressly waived in writing during the term of and pursuant
to the Prior Limited Waivers and are not subject to cure by the Loan Parties; P.
WHEREAS, the Loan Parties, the Administrative Agent and certain of the Lenders
party thereto entered into that certain Limited Conditional Forbearance
Agreement, dated effective as of March 31, 2019 (the “First Forbearance
Agreement”), pursuant to which and subject to the terms and conditions set forth
in the First Forbearance Agreement, the Administrative Agent and the Lenders
party to the First Forbearance Agreement agreed to forbear from exercising
rights and remedies in respect of those certain Specified Events of Default (as
defined in the First Forbearance Agreement) during the Forbearance Period (as
defined in the First Forbearance Agreement, the “First Forbearance Period”)
which First Forbearance Period expired on April 30, 2019; Q. WHEREAS, the First
Forbearance Period has ended on or before the Effective Date; R. WHEREAS, the
Loan Parties have requested that the Administrative Agent and the Lenders
continue to forbear temporarily from exercising certain of their respective
rights and remedies under the Credit Agreement, the other Loan Documents, and
applicable law; S. WHEREAS, the Administrative Agent and the Lenders have agreed
to temporarily forbear from exercising certain rights and remedies under the
Credit Agreement, the other Loan Documents, and applicable law, subject to the
terms, conditions, limitations and covenants contained in this Second
Forbearance Agreement; SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 3
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear004.jpg]
T. WHEREAS, the Loan Parties have further requested that the Administrative
Agent and Lenders (i) approve certain amendments to the Credit Agreement to
allow the Loan Parties to have the ability to incur certain super priority
indebtedness and other obligations (collectively, the “Super Priority
Obligations”) to be provided by Compass Bank, in its capacity as super priority
agent (the “Super Priority Agent”), and certain of the Lenders, in their
capacities as super priority lenders (the “Super Priority Lenders”), in each
case pursuant to a super priority credit facility (the “Super Priority Credit
Facility” and, together with the documents to be delivered thereunder, the
“Super Priority Loan Documents”), (ii) consent to the Administrative Agent
entering into a subordination agreement in form acceptable to the Administrative
Agent by which the Obligations and the Liens securing the Obligations will be
subordinated to the Super Priority Obligations (the “Super Priority
Subordination Agreement”) and (iii) consent under the Credit Agreement and the
other Loan Documents to the Loan Parties entering into the Super Priority Loan
Documents and the Super Priority Subordination Agreement; and U. WHEREAS, the
Administrative Agent and the Lenders party hereto have (i) agreed to approve the
amendments to the Credit Agreement to permit the Super Priority Credit Facility,
(ii) agreed to consent to the Administrative Agent, in such capacity, entering
into the Super Priority Subordination Agreement and (iii) agreed to consent to
the Loan Parties entering into the Super Priority Credit Agreement and the Super
Priority Loan Documents, in each case subject to the terms, conditions,
limitations and covenants contained in this Second Forbearance Agreement.
ACKNOWLEDGMENTS: (a) Each of the Loan Parties hereby acknowledges and agrees to
the accuracy of all Recitals included in this Second Forbearance Agreement. (b)
Each of the Loan Parties acknowledges and agrees that as of the date hereof,
neither the Administrative Agent nor the Lenders have any obligation to make
Loans or otherwise extend credit to, or for the benefit of, the Loan Parties.
(c) To the extent that there is a conflict between the terms of this Second
Forbearance Agreement and the terms of the Credit Agreement or the other Loan
Documents, the terms of this Second Forbearance Agreement shall govern. (d) Each
of the Loan Parties hereby acknowledges and agrees that this Second Forbearance
Agreement, the First Forbearance Agreement, and each of the Prior Limited
Waivers are Loan Documents. (e) Each of the Loan Parties acknowledges and
agrees: (i) that as of April 30, 2019 subject to additions and other adjustments
as permitted under the Loan Documents, the aggregate balance of the outstanding
Obligations under the Credit Agreement is equal to $128,715,468.18, and that the
respective balances of the various Loans and the LC Obligations as of such date
were equal to the following: Term A Loans $47,206,250.00 Term B Loans
$47,500,000.00 Revolving Loans (excluding LC Obligations) $28,500,000.00 LC
Obligations $ 1,500,000.00 SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT
--Page 4 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear005.jpg]
Interest and LC Fees and Unused Fees $ 4,009,218.18 TOTAL $128,715,468.18 (ii)
that the foregoing amounts do not include interest accruing after April 30,
2019, additional fees, expenses and other amounts that are chargeable or
otherwise reimbursable under the Credit Agreement and the other Loan Documents;
and (iii) that the above described amounts are not subject to any offset,
reduction, counterclaim or defense by the Loan Parties. (f) Each of the parties
hereto (including the Loan Parties) acknowledges and agrees that the Default
Rate continues to apply to the Obligations as set forth in the First Forbearance
Agreement. AGREEMENTS NOW, THEREFORE, in consideration of the premises herein
contained and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree to
the above Recitals and Acknowledgments, and further agree as follows: 1.
DEFINITIONS. All capitalized terms used but not otherwise defined in this Second
Forbearance Agreement shall have the meanings ascribed to them in the Credit
Agreement. 2. SECOND FORBEARANCE PERIOD AND FORBEARANCE FEE. 2.1. Second
Forbearance Period. Subject to the terms and conditions set forth in this Second
Forbearance Agreement and Loan Parties’ recitals, acknowledgments and agreements
set forth above, and expressly conditioned upon the absence of any Events of
Default or Defaults (other than Specified Defaults, Additional Events of
Default, and the Disputed Specified Defaults, collectively the “Specified Events
of Default”) under the Credit Agreement, the other Loan Documents or this Second
Forbearance Agreement, and satisfaction and fulfillment of each of the
conditions precedent set forth in Section 4 below, the Administrative Agent and
the Lenders agree (or are otherwise bound pursuant to the terms hereof) to
forbear from (a) demanding payment in full of all Obligations (including
principal, interest, fees, expenses, or any other amount due under the Credit
Agreement or other Loan Documents and (b) exercising their respective rights and
remedies under the Credit Agreement and other comparable provisions of the other
Loan Documents solely as a result of the existence and continuation of the
Specified Events of Default, in each instance for a period (the “Second
Forbearance Period”) beginning on the date on which each of the conditions
precedent set forth in Section 4 below is satisfied and expiring on the earliest
of (i) the occurrence of an Event of Default during the Second Forbearance
Period other than (A) the Specified Events of Default or (B) any Event of
Default that occurs due to the failure of the Loan Parties to comply with
Section 7.11 of the Credit Agreement (“Financial Covenant Event of Default”),
(ii) any Loan Party’s actual knowledge of an Event of Default (other than the
Specified Events of Default) that occurred prior to the Second Forbearance
Period and that has not been cured within three (3) Business Days of a Loan
Party obtaining actual knowledge of such Event of Default, and (iii) June 14,
2019. 2.2. Forbearance Fee. The Loan Parties hereby agree that a forbearance fee
in the amount of $52,500 (the “Forbearance Fee”) shall be fully earned on the
Forbearance Effective Date and shall be due and payable to the Administrative
Agent for the benefit of the Lenders on the Forbearance Effective Date. Any
unpaid portion of the Forbearance Fee not paid when due shall be added to and
constitute a part of the Obligations. The Loan Parties hereby acknowledge and
agree that such SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 5
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear006.jpg]
Forbearance Fee is non-refundable and is in addition to any other fees payable
by the Loan Parties under the Credit Agreement or any other Loan Document. 2.3
No Waiver/Cure Upon Termination of Second Forbearance Period. Nothing in this
Second Forbearance Agreement shall be construed to be a waiver of any Default or
Event of Default, including, without limitation, the Specified Events of
Default, and upon termination of the Second Forbearance Period, whether at the
stated termination thereof or earlier as the result of the occurrence of a
Default or Event of Default that results in the termination of the Second
Forbearance Period in accordance with Section 2.1 above, each of the Specified
Events of Default, and each other Default or Event of Default that shall have
actually occurred shall be continuing without waiver by the Administrative Agent
or cure by the Loan Parties. 2.4. Limitation of Forbearance. Without limiting
the forbearance contained in Section 2.1 above, for purposes of determining the
Loan Parties’ compliance with their respective representations, warranties,
covenants and agreements set forth in the Credit Agreement and the other Loan
Documents one or more Defaults and Events of Default shall be deemed continuing
at all times notwithstanding the existence and continuation of the Second
Forbearance Period agreed to hereunder. 3. AMENDMENTS TO CREDIT AGREEMENT;
CONSENT AND CONSENT FEE. (a) Super Priority Amendments to Credit Agreement. On
the Effective Date and subject to full and timely satisfaction of the conditions
precedent set forth in Section 4 hereof and the accuracy of the representations
and warranties set forth in Section 7 hereof, the Credit Agreement shall be
amended as follows: (i) Section 1.1 of the Credit Agreement is hereby amended by
(i) adding new definitions of “Required Super Priority Lenders”, “Super Priority
Agent”, “Super Priority Credit Agreement”, “Super Priority Loan Documents”,
“Super Priority Loans”, and “Super Priority Subordination Agreement” as stated
below in the appropriate alphabetical order, and (ii) amending and restating the
terms “Change of Control”, “Material Contract” and “Permitted Physician Equity
Transfers” to read in their entirety as follows. “Change of Control” means an
event or series of events by which: (a) at any time, Parent shall fail to own
one hundred percent (100%) of the Equity Interests of Holdings free and clear of
all Liens, rights, options, warrants or other similar agreements or
understanding, other than Liens in favor of the Administrative Agent and Liens
in favor of the Super Priority Agent; (b) at any time, Holdings shall fail to
own one hundred percent (100%) of the Equity Interests of the Borrower free and
clear of all Liens, rights, options, warrants or other similar agreements or
understanding, other than Liens in favor of the Administrative Agent and Liens
in favor of the Super Priority Agent; (c) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding (i) Dr. Donald Kramer, his immediate family members, and his and their
heirs, and trusts that are under the control of any of the foregoing, (ii) any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 6 502196916 v6
1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear007.jpg]
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than 35% of the Equity
Interests of Parent entitled to vote in the election of members of the board of
directors (or equivalent governing body) of Parent, or (iii) during any period
of twelve consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Parent cease to be composed
of individuals (1) who were members of that board or equivalent governing body
on the first day of such period, (2) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(1) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (3) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (1) and (2) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body; or (d) there shall have occurred under any indenture or other
instrument evidencing any Indebtedness or Equity Interests in excess of
$3,000,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating Parent
or any of its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness or Equity Interests provided for therein. “Material Contract” means
each contract the failure of which to be in effect would have a material adverse
effect on the business, financial condition or operations, in each case, of the
Parent and its Subsidiaries on a consolidated basis; provided that the Super
Priority Loan Documents shall not be deemed a Material Contract. “Permitted
Physician Equity Transfers” means any transfer (whether by Disposition or
through the issuance of Equity Interests in a new or existing Subsidiary) in the
Ordinary Course of Business of non-controlling minority Equity Interests in any
Subsidiary of the Borrower to licensed physicians who are directly involved in
the daily operations of such Subsidiary so long as (a) any Equity Interests
transferred are not Equity Interests held by a Loan Party, (b) after giving
effect to such transfer, the Loan Parties do not hold less Equity Interests in
such Subsidiary than they did immediately prior to giving effect to such
transfer and (c) such transfer does not impair any voting, approval, consent or
other rights of the Loan Parties in respect of such Subsidiary. “Required Super
Priority Lenders” has the meaning assigned to such term in the Super Priority
Credit Agreement. “Super Priority Agent” means Compass Bank in its capacity as
super priority agent under any of the Super Priority Loan Documents. “Super
Priority Credit Agreement” means that certain Super Priority Credit Agreement
entered into by and among the Borrower, Parent, Holdings, the other Loan Parties
party thereto, the Super Priority Agent and the super priority lenders party
thereto from time to time, as may be amended, restated, amended and restated or
otherwise modified from time to time. “Super Priority Loan Documents” has the
meaning assigned to such term in the Super Priority Credit Agreement. “Super
Priority Loans” means the “Loans” as such term is defined in the Super Priority
Credit Agreement. SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 7
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear008.jpg]
“Super Priority Subordination Agreement” means that certain Subordination
Agreement entered into by and between the Administrative Agent and the Super
Priority Administrative Agent, as from time to time further amended, amended and
restated, supplemented or otherwise modified. (ii) Section 2.5 of the Credit
Agreement is hereby amended to delete clause (b)(vii) thereof and replace it in
its entirety with the following: “(vii) Application of Mandatory Prepayments.
Each prepayment made pursuant to the foregoing provisions of this Section 2.5(b)
shall be applied, subject to the terms of the Super Priority Subordination
Agreement (including, without limitation, the payment subordination provisions
contained therein), in accordance with Section 8.3.” (iii) Section 2.13 of the
Credit Agreement is hereby amended to delete clause (ii) thereof and replace it
in its entirety with the following: “(ii) the provisions of this Section shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or the
application of funds pursuant to Section 8.3), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Obligations or Swingline Loans to any assignee or
participant, other than an assignment to a Loan Party or any of its Subsidiaries
or Affiliates, as to which the provisions of this Section shall apply.” (iv)
Section 2.14(b) of the Credit Agreement is hereby amended to delete the phrase
“first priority security interest in all such cash” and replace it in its
entirety with the following: “first priority security interest, subject to
Permitted Liens, in all such cash” (v) Section 5.3 of the Credit Agreement is
hereby amended to delete the parenthetical “(including the first priority nature
thereof)” and replace it in its entirety with the following: “(including the
first priority nature thereof, subject to Permitted Liens)” (vi) Section 5.25 of
the Credit Agreement is hereby amended to delete clauses (a) and (b) thereof and
replace them in their entirety with the following: “(a) Parent does not engage
in any business activities and does not own any Collateral other than (i)
ownership of the Equity Interests of Holdings and other de minimis assets
(including Intellectual Property) associated with its ownership of Holdings, in
each case pledged to the Secured Parties under a Collateral Document, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence, (iii) performance of its obligations under the Loan Documents to
which it is a party and the Super Priority Loan Documents to which it is a
party, (iv) as a tenant under the lease for real property located at 5920 Forest
Park Drive, Suite 700, Dallas, Texas 75235, (v) as a tenant under the lease for
real property located at 4120 Southwest Freeway, Houston, Texas 77027, (vi) as a
party to employment contracts of employees of Parent or the Borrower, (vii) as a
party to customary documents in connection with any permitted issuance of Equity
Interests or Indebtedness, (viii) as a party to joint venture master SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 8 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear009.jpg]
agreements with respect to joint ventures in place on the Amendment No. 2
Effective Date (but with respect to which Parent owns no Equity Interests and
has no material obligations or liabilities), (ix) Contingent Obligations
incurred in the Ordinary Course of Business with respect to operating leases,
(x) customary engagements of investment banks, legal counsel, and other service
providers, (xi) as party to customary insurance contracts, and (xii) customary
contractual obligations and indemnities provided in connection with Acquisitions
and other Investments permitted under this Agreement. (b) Holdings does not
engage in any business activities and does not own any Collateral other than (i)
ownership of the Equity Interests of Borrower and other de minimis assets
(including Intellectual Property) associated with its ownership of Borrower, in
each case pledged to the Secured Parties under a Collateral Document and pledged
to the Super Priority Agent under the Super Priority Loan Documents, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence, (iii) performance of its obligations under the Loan Documents to
which it is a party and the Super Priority Loan Documents to which it is a
party, (iv) as a party to employment contracts of employees of Holdings or the
Borrower, (v) Contingent Obligations incurred in the Ordinary Course of Business
with respect to operating leases, (vi) customary engagements of investment
banks, legal counsel, and other service providers, (vii) as party to customary
insurance contracts, and (viii) customary contractual obligations and
indemnities provided in connection with Acquisitions and other Investments
permitted under this Agreement.” (vii) Section 6.2 of the Credit Agreement is
hereby amended to delete clause (d) thereof and replace it in its entirety with
the following: “(d) promptly after the furnishing thereof, a copy of any
statement or report relating to an “event of default” furnished to or by any
holder of Indebtedness of any Loan Party or any Subsidiary thereof in excess of
$3,500,000 pursuant to the terms of any indenture, loan or credit or similar
agreement (other than the Super Priority Loan Documents);” (viii) Section 7.1 of
the Credit Agreement is hereby amended to (I) delete the word “and” at the end
of clause (r) thereof, (II) re-letter the existing clause (s) as clause (t) and
(III) add the following as a new clause (s): “(s) Liens securing Indebtedness
permitted under Section 7.2(l); which may have priority over the Liens securing
the Obligations; and” (ix) Section 7.2 of the Credit Agreement is hereby amended
to (I) delete the word “and” at the end of clause (k) thereof, (II) re-letter
the existing clause (l) as clause (m), and (III) add the following as a new
clause (l): “(l) Indebtedness under the Super Priority Credit Agreement and
Guarantees made by a Loan Party or Subsidiary of a Loan Party with respect to
any such Indebtedness; and” (x) Section 7.4 of the Credit Agreement is hereby
amended to (I) delete the word “and” at the end of clause (e) thereof, (II)
re-letter the existing clause (f) as clause (g) and (III) add the following as a
new clause (f): SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 9
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear010.jpg]
“(f) Dispositions consented to in writing by the Super Priority Agent and the
Required Super Priority Lenders (or deemed consented to by the Super Priority
Lenders in accordance with the terms of the Super Priority Credit Agreement);
and” (xi) Section 7.5 of the Credit Agreement is hereby amended to (I) delete
the word “and” at the end of clause (i) thereof, (II) re-letter the existing
clause (j) as clause (k) and (III) add the following as a new clause (j): “(j)
Dispositions consented to in writing by the Super Priority Agent and the
Required Super Priority Lenders(or deemed consented to by the Super Priority
Lenders in accordance with the terms of the Super Priority Credit Agreement);
and” (xii) Section 7.9 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows: “7.9 Burdensome Agreements. Except for any
agreement in effect (a) on the Closing Date and set forth on Schedule 7.9 of the
Disclosure Schedules, (b) at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary, or (c) in connection with the Disposition of a Subsidiary, enter
into or permit to exist any Contractual Obligation (other than any Loan Document
or any Super Priority Loan Document) that (i) limits the ability (A) of any
Subsidiary to make Restricted Payments to the Borrower or any other Loan Party
or to otherwise transfer property to or invest in the Borrower or any other Loan
Party, (B) of any Subsidiary to Guarantee the Indebtedness of the Borrower or
(C) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided that this clause (C) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.2(c) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (ii) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.”
(xiii) Section 7.15 of the Credit Agreement is hereby amended to delete clauses
(a) and (b) thereof and replace them in their entirety with the following: “(a)
In the case of Holdings, engage in any business or activity other than (i) the
ownership of all outstanding Equity Interests in the Borrower, (ii) as a tenant
under the lease for real property located at 5920 Forest Park Drive, Suite 700,
Dallas, Texas 75235 (iii) maintaining its corporate existence, (iv)
participating in tax, accounting and other administrative activities (including
being a party to employment contracts of employees of Holdings or the Borrower)
as the parent of the consolidated group of companies, including the Loan
Parties, (v) the execution and delivery of the Loan Documents to which it is a
party, the performance of its obligations thereunder and the activities
expressly permitted thereby, (vi) the execution and delivery of the Super
Priority Loan Documents to which it is a party, the performance of its
obligations thereunder and the activities expressly permitted thereby, (vii)
incurring Contingent Obligations in the Ordinary Course of Business with respect
to operating leases, (viii) entering into customary engagements with investment
banks, legal counsel, and other service providers, (ix) as party to customary
insurance contracts, (x) as party to customary contractual obligations and
indemnities provided in connection with Acquisitions and other Investments
permitted under this Agreement, and (xi) activities incidental to the businesses
or activities described in the foregoing clauses (i) through (x). SECOND LIMITED
CONDITIONAL FORBEARANCE AGREEMENT --Page 10 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear011.jpg]
(b) In the case of Parent, engage in any business or activity other than (i) the
ownership of all outstanding Equity Interests in Holdings, (ii) maintaining its
corporate existence, (iii) participating in tax, accounting and other
administrative activities (including being a party to employment contracts of
employees of Parent or the Borrower) as the parent of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents to which it is a party, the performance of its obligations
thereunder and the activities expressly permitted thereby, (v) the execution and
delivery of the Super Priority Loan Documents to which it is a party, the
performance of its obligations thereunder and the activities expressly permitted
thereby, (vi) incurring Contingent Obligations in the Ordinary Course of
Business with respect to operating leases, (vii) entering into customary
engagements with investment banks, legal counsel, and other service providers,
(viii) as party to customary insurance contracts, (ix) as party to customary
contractual obligations and indemnities provided in connection with Acquisitions
and other Investments permitted under this Agreement, and (x) activities
incidental to the businesses or activities described in the foregoing clauses
(i) through (ix) (which shall expressly include (x) being a party to customary
documents in connection with any permitted issuance of Equity Interests or
Indebtedness and (y) being a party to joint venture master agreements with
respect to joint ventures in place on the Closing Date (but with respect to
which Parent owns no Equity Interests and has no material obligations or
liabilities)).” (xiv) Section 7.21 of the Credit Agreement is hereby amended to
(I) re-letter the existing clause (i) as clause (j), (II) re-letter the existing
clause (j) as clause (h) and (III) add the following as a new clause (i): “(i)
Contingent Obligations pursuant to any Super Priority Loan Document;” (xv)
Section 8.1 of the Credit Agreement is hereby amended to delete clauses (a) and
(l) thereof and replace them in their entirety with the following: “(a)
Non-Payment. Any Loan Party fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or any LC Obligation, (ii) deposit
when and as required to be deposited herein, any funds as Cash Collateral in
respect of LC Obligations, (iii) pay within three days after the same becomes
due, any interest on any Loan or on any LC Obligation, or any fee due hereunder
or (iv) pay within five calendar days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; provided that no
payment hereunder shall be required to be paid to the extent the Loan Parties
are prohibited from making such payment under the Super Priority Credit
Agreement or the Super Priority Subordination Agreement and such non-payment as
a result of such prohibition shall not be a Default or an Event of Default
hereunder.” “(l) Collateral Documents. Any Collateral Document after delivery
thereof (whether pursuant to Section 4.1, Section 6.12 or otherwise under the
Loan Documents) shall for any reason (other than pursuant to the terms thereof
or as expressly permitted thereby) cease to create a valid and perfected lien
with the priority (subject to the Liens created under the Super Priority Loan
Document) contemplated by the Collateral Documents on and security interest in
the Collateral purported to be covered thereby or any Loan Party shall so assert
such invalidity or lack of perfection or priority, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent (i) to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents,
(ii) to file SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 11
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear012.jpg]
Uniform Commercial Code continuation statements or (iii) do such other acts as
are necessary to continue such perfection (so long as the Loan Parties are in
compliance with Section 6.14). (xvi) Section 8.3 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows: “8.3 Application
of Funds. Subject to the terms and conditions of the Super Priority
Subordination Agreement (including, without limitation, the payment
subordination provisions contained therein), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal, interest and LC Fees) payable to the Lenders and the LC Issuing
Lender under the Loan Documents (including fees, charges and disbursements of
counsel to the respective Lenders and the LC Issuing Lender and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of
Obligations constituting unpaid principal of the Loans in an amount not to
exceed an amount equal to (i) one hundred and twenty five percent (125%) of all
Super Priority Loans made by Lenders (including, without limitation, any Super
Priority Loans that have been repaid), minus (ii) any Obligations previously
paid in accordance with this clause Third, allocated ratably among the Lenders
that made Super Priority Loans in proportion to the total Super Priority Loans
made by such Lender (including, without limitation, any Super Priority Loans
that have been repaid) after giving effect to any assignments of Super Priority
Loans among Lenders; Fourth, to payment of that portion of the Obligations
constituting accrued and unpaid LC Fees and interest on the Loans, LC Borrowings
and other Obligations arising under the Loan Documents, ratably among the
Lenders and the LC Issuing Lender in proportion to the respective amounts
described in this clause Fourth payable to them; Fifth, to payment of that
portion of the Obligations constituting unpaid principal of the Loans, LC
Borrowings and payment obligations then owing under Secured Hedge Agreements and
Secured Cash Management Agreements, and to the Administrative Agent for the
account of the LC Issuing Lenders, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.3 and 2.14, in each case ratably among the Lenders, the LC Issuing
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fifth held by them; and Last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by applicable Law. Subject to
Sections 2.3(c) and 2.14, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 12
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear013.jpg]
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Notwithstanding the
foregoing, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.” (b) Other Amendments. On the Effective Date and subject
to full and timely satisfaction of the conditions precedent set forth in Section
4 hereof and the accuracy of the representations and warranties set forth in
Section 7 hereof, the Credit Agreement is hereby amended as follows: (i) Section
1.1 of the Credit Agreement is hereby amended by adding the new definition of
“Beneficial Ownership Regulation” to read in its entirety as follows.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. (ii) Section 5.10
of the Credit Agreement is hereby amended to delete the reference to “Each of
the Loan Parties” therein and replace such reference in its entirety with
“Except as otherwise set forth in Schedule 5.10 of the Disclosure Schedules to
(and as defined in) the Super Priority Credit Agreement, each of the Loan
Parties”. (iii) Section 6.2(i) of the Credit Agreement is hereby amended to
delete the parenthetical “(Including the PATRIOT Act)” and replace it in its
entirety with the following: “(including the PATRIOT Act and, to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Beneficial Ownership Regulation)” (iv) Section 6.4 of the Credit
Agreement is hereby amended and replace it in its entirety with the following:
“6.4 Payment of Taxes and Other Obligations. (a) Pay and discharge as the same
shall become due and payable all income and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets (other than Tax liabilities, assessments and governmental charges or
levies as set forth on Schedule 5.10 of the Disclosure Schedules to (and as
defined in) the Super Priority Credit Agreement), unless the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any Lien in favor of Secured Parties) and adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP trade practices and (b) timely file all income and other
material tax returns required to be filed.” (v) Section 6.18 is hereby amended
and restated to read in its entirety as follows: SECOND LIMITED CONDITIONAL
FORBEARANCE AGREEMENT --Page 13 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear014.jpg]
“6.18 Cash Management Systems. Each Loan Party shall use commercially reasonable
efforts to enter into, and cause each depository, securities intermediary or
commodities intermediary to enter into, control agreements with respect to each
of its deposit, securities, commodity or similar accounts maintained by such
Person (other than (a) any payroll account, any withholding tax account, and any
fiduciary account, (b) petty cash accounts, amounts on deposit in which do not
exceed $100,000 in the aggregate at any one time, (c) withholding tax and
fiduciary accounts, (d) any such account under the control of a Secured Party,
(e) any account containing cash collateral for credit card obligations payable
to Compass Bank, to the extent permitted by Section 7.1(r), and (f) the accounts
listed on Schedule 6.18 of the Disclosure Schedules). Each Loan Party shall
promptly notify the Administrative Agent of the existence of any account with
respect to which the provisions of the foregoing sentence would apply (whether
such account is newly created or acquired, or otherwise ceases to be an excluded
type of account).” (vi) Section 7.1 of the Credit Agreement is hereby amended to
(I) delete the word “and” at the end of clause (q) thereof, (II) re-letter the
existing clause (r) as clause (t) and (III) add the following as new clauses (r)
and (s): “(r) Liens on cash collateral to secure credit card obligations payable
to Compass Bank, to the extent permitted by Section 7.2(d), so long as (a) the
fair market value of such cash collateral does not exceed $300,000 in the
aggregate at any time, and (b) upon the indefeasible payment in full in cash of
such credit card obligations and the termination of any obligation of Compass
Bank to make future credit card advances, any remaining cash collateral shall be
applied to the Obligations in accordance with Section 8.3;” “(s) Liens resulting
from the non-payment of Tax liabilities, assessments and governmental charges or
levies as set forth in Schedule 5.10 of the Disclosure Schedules to (and as
defined in) the Super Priority Credit Agreement; and” (vii) Section 7.2 of the
Credit Agreement is hereby amended to (I) delete clause (d) thereof and replace
it with clause (d) below, (II) delete the word “and” at the end of clause (k),
(III) re-letter the existing clause (l) as clause (m) and (IV) add clause (l)
below following as a new clause (l): “(d) Indebtedness (i) owing under any Swap
Contract entered into in order to manage existing or anticipated interest rate,
exchange rate or commodity price risks and not for speculative purposes and (ii)
owing under Cash Management Agreements so long as the aggregate amount of all
such Indebtedness under Cash Management Agreement with other than a Secured
Party at any one time outstanding shall not exceed $2,500,000; provided that
credit card obligations payable to Compass Bank at any one time outstanding
shall not exceed $300,000;” “(l) Indebtedness in respect of trade accounts
payable that are more than 90 days past due in an aggregate amount not to exceed
$20,000,000; and” (viii) Section 7.5 of the Credit Agreement is hereby amended
to delete clause (i) thereof in its entirety and replace it with the following:
“(i) Dispositions not otherwise permitted under this Section 7.5; provided that
(i) the aggregate fair market value of assets Disposed of in reliance on this
clause SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 14 502196916 v6
1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear015.jpg]
shall not exceed $5,000 individually or $25,000 in the aggregate, (ii) such
Disposition shall be for fair market value as determined in good faith by an
officer or director of such Person and (iii) the Net Cash Proceeds of such
Disposition shall be applied in accordance with Section 2.5(b)(ii).” (c)
Consent. Subject to full and timely satisfaction of the conditions set forth in
Section 4 hereof and the accuracy of the representations and warranties set
forth in Section 7 hereof on the Effective Date, the Lenders party hereto hereby
expressly consent to and authorize the Administrative Agent to (i) enter into a
Super Priority Subordination Agreement in form and substance acceptable to the
Administrative Agent, the Super Priority Agent and the Super Priority Lenders,
each in its sole discretion, by which the Obligations and the Liens securing the
Obligations will be subordinated to the Super Priority Obligations and (ii)
expressly consent to and authorize the Administrative Agent to (x) enter into
the Super Priority Subordination Agreement in form and substance acceptable to
the Administrative Agent, the Super Priority Agent and the Super Priority
Lenders, each in its sole discretion by which the Obligations and the Liens
securing the Obligations will be subordinated to the Super Priority Obligations
and (y) enter into any amendments to the Collateral Documents that may be
required to effect such subordination. Subject to full and timely satisfaction
of the conditions set forth in Section 4 hereof and the accuracy of the
representations and warranties set forth in Section 7 hereof on the Effective
Date, the Lenders party hereto hereby expressly consent under the Credit
Agreement and other Loan Documents to the Loan Parties entering into the Super
Priority Loan Documents and the Super Priority Subordination Agreement and
performing their obligations thereunder. (d) Consent Fee. The Loan Parties
hereby agree that each Lender that provides its consent pursuant to Section 3(c)
(each, a “Consenting Lender”) shall be entitled to its pro rata share (to be
calculated based on such Consenting Lender’s Total Credit Exposure as a
percentage of the aggregate Total Credit Exposure of all Consenting Lenders) of
the aggregate fee, for all such lenders, of $300,000 (the “Consent Fee”) which
Consent Fee shall be fully earned (and shall constitute a part of the
Obligations) and due on the Forbearance Effective Date; provided that payment of
such fee shall be deferred to until the earliest to occur of (x) the termination
of the Second Forbearance Period (or if a subsequent forbearance period is
agreed to by the Administrative Agent and the Required Lenders, the end of such
subsequent forbearance period), and (y) the consummation of a sale or
refinancing transaction by any of the Loan Parties which results in any payment
of outstanding interest or principal under the Credit Agreement. The Loan
Parties hereby acknowledge and agree that such Consent Fee is non- refundable
and is in addition to any other fees payable by the Loan Parties under the
Credit Agreement or any other Loan Document. 4. CONDITIONS PRECEDENT TO
EFFECTIVENESS OF SECOND FORBEARANCE PERIOD. Section 2.1 of this Second
Forbearance Agreement shall become effective on the date when the following
conditions shall have been satisfied or waived (such date, the “Forbearance
Effective Date”): 4.1. Deliverables. The Administrative Agent shall have
received this Second Forbearance Agreement, duly executed by each of the Loan
Parties. 4.2. Representations and Warranties. The representations and warranties
of the Loan Parties contained in Article V of the Credit Agreement and in each
other Loan Document shall be true and correct in all material respects (or, in
the case of any such representation and warranty that is subject to materiality
or Material Adverse Effect qualifications, in all respects) on and as of the
Forbearance Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of any such
representation and warranty that is subject to materiality or Material Adverse
Effect qualifications, in all SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT
--Page 15 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear016.jpg]
respects as of such earlier date); provided that no representation or warranty
shall be rendered inaccurate as a result of the occurrence and continuation of
the Specified Events of Default. 4.3. Absence of Additional Defaults. No Default
or Event of Default under the Credit Agreement or the other Loan Documents shall
have occurred on or after the Forbearance Effective Date and be continuing,
other than the Specified Events of Default. 4.4 Expenses of Administrative
Agent. The Borrower shall have paid all reasonable and documented expenses of
the Administrative Agent and Compass Bank in its capacity as Lender incurred or
accrued through the Forbearance Effective Date (including, without limitation,
(i) any unpaid demand invoice from K&L Gates, LLP in its capacity as counsel to
the Administrative Agent delivered to Borrower on or prior to the Forbearance
Effective Date, (ii) those certain unpaid demand invoices in the amount of
$118,238.33 and $71,407.12, from Berkeley Research Group in its capacity as
financial advisor to the counsel to the Administrative Agent, which demand
invoices were delivered to the Borrower on or about May 1, 2019, and (iii) any
other unpaid demand invoices from Berkeley Research Group in its capacity as
financial advisor to the counsel to the Administrative Agent delivered to
Borrower for services incurred, relating to the period prior to the Forbearance
Effective Date), for which demand invoices have been delivered to the Borrower
on or prior to the Forbearance Effective Date. 4.5 Payment of Forbearance Fee.
The Loan Parties shall have paid the Forbearance Fee. 4.6 Super Priority Credit
Facility. The Super Priority Credit Facility shall have been consummated in
accordance with the terms of the Super Priority Credit Agreement. Without
limiting the generality of the provisions of Section 9.3(c) of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Second Forbearance Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Forbearance Effective Date specifying its objection thereto. 5. ADDITIONAL
COVENANTS AND AGREEMENTS. The continued effectiveness of the Second Forbearance
Period is subject to satisfaction of the following covenants, and in addition to
the covenants set forth in the Credit Agreement and the other Loan Documents
other than those set forth in the Specified Events of Default, each of the Loan
Parties hereby covenants and agrees as follows: (a) Administrative Agent
Consultant. Without limiting the obligations of the Borrower under the Credit
Agreement, each Loan Party expressly continues to (i) consent to retention by
counsel to the Administrative Agent of one or more consultants (including,
without limitation, Berkeley Research Group, LLC, retained by counsel to the
Administrative Agent), advisors and/or other professionals in connection with
the Credit Agreement and the other Loan Documents, in each case, as permitted
under such Loan Documents (including, but not limited to Section 10.4(a) of the
Credit Agreement), but subject to the limitations and restrictions thereof,
including for the purpose of analyzing the Business Plan (as defined below)
sales, collections, cash flow and similar operations of the Parent and its
subsidiaries (each a “Consultant”), (ii) agree to pay the reasonable fees and
out-of-pocket expenses (including payment of the amount of any reasonable
retainer) of such Consultants promptly upon demand from time to time by the
Administrative Agent and (iii) agree to provide the Administrative Agent and
such Consultants with such information and direct access to the books, records
and management of Parent, Holdings, the Borrower and the other Loan Parties
during reasonable business hours as reasonably requested by the Administrative
Agent or any such Consultant. Without limiting the foregoing, the Loan SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 16 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear017.jpg]
Parties shall cause the Consultant to be invited to and permitted to participate
in all calls and meetings held by the Loan Parties to discuss any of the
following: (i) updates related to the review of accounts payable and planning of
cash disbursements, including without limitation any calls or meetings regarding
the status of the Company’s cash and decisions related to payment of accounts
payable and vendors and (ii) the review of accounts receivable, including
without limitation any weekly calls or meetings regarding the status of
collection efforts in respect of any accounts receivable (including, without
limitation, written-off or fully reserved accounts receivable). (b) Borrower
Consultant. The Loan Parties shall, at their sole cost and expense, continue to
retain Morris Anderson (the “Borrower Consultant”), which consultant was
selected by the Loan Parties and is acceptable to the Administrative Agent, to
assist management with the review, evaluation and improvement of their
operations and financial performance, on terms and conditions reasonably
acceptable to the Administrative Agent, which shall continue to include (i)
direct access by the Borrower Consultant to the Parent, Holdings and the
Borrower during reasonable business hours, and (ii) the Administrative Agent and
the Consultant having direct and unrestricted access to the Borrower Consultant
and direct communications with such Borrower Consultant, either with the
Borrower, Parent or Holdings or their counsel present or without the presence of
Borrower, Parent or Holdings or their counsel. (c) Engagement of Chief
Restructuring Officer. The Loan Parties shall continue to engage and maintain
the services of Daniel Wiggins, as chief restructuring officer of the Loan
Parties (the “Chief Restructuring Officer”) on terms consistent with that
certain Agreement for Services, dated November 26, 2018, by and between Morris
Anderson & Associates, Ltd., Parent, Borrower and Holdings (as amended by that
certain Amendment Number 1 to Agreement for Services, dated November 28, 2018,
as further amended by that certain Amendment Number 2 to Agreement for Services,
dated April 10, 2019). The Chief Restructuring Officer shall continue to have
the full and exclusive power and authority to (i) restructure the operations of
Loan Parties and (ii) effect a transaction (the “Transaction”) providing for (A)
the complete and indefeasible payment in full in cash and satisfaction of the
Obligations or (B) the indefeasible payment in cash of a discounted amount of
the Obligations with the express written consent of the Administrative Agent and
the Lenders in full satisfaction of the Existing Lender Debt, and as to each of
the foregoing, subject to the terms and conditions of this Second Forbearance
Agreement. The Chief Restructuring Officer shall continue have the full and
exclusive power and authority (including the exclusive power and authority to
manage current staff, consultants and contractors of the Loan Parties) to
implement the foregoing, including check-writing authority, and shall have full
access to and authority over Loan Parties’ cash management system. Further, the
Chief Restructuring Officer shall continue be charged with ensuring the
performance of all obligations of Loan Parties under this Second Forbearance
Agreement, the Credit Agreement and the other Loan Documents (including the
timely and accurate reporting of all required financial and collateral
information). Loan Parties’ engagement letter with the Chief Restructuring
Officer shall continue to provide (i) that the Chief Restructuring Officer shall
perform the tasks and shall have the exclusive authority as set forth in this
Section 5(c) and (ii) that the Administrative Agent, its counsel and its
counsel's financial advisors will have direct and unrestricted access to the
Chief Restructuring Officer and direct communications with the Chief
Restructuring Officer, either with the Loan Parties' or their counsel present or
without the presence of the Loan Parties or their counsel. (d) Retention of
Investment Banker. The Loan Parties shall continue to retain SSG Advisors, LLC
(“SSG”), to assist the Loan parties in sourcing and evaluating potential
financing, restructuring, and other transactions. The Loan Parties agree that
the engagement by Nobilis of SSG shall continue to require that: SECOND LIMITED
CONDITIONAL FORBEARANCE AGREEMENT --Page 17 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear018.jpg]
(i) SSG provide to the Administrative Agent, its counsel, its counsel’s
financial advisors and the Lenders with weekly updates on a continuous basis, or
as often as may be requested by the Administrative Agent, its counsel or its
counsel’s financial advisors, of all information or communications pertaining to
any and all Transactions, including, but not limited to, providing to the
Administrative Agent, its counsel, its counsel’s financial advisors and the
Lenders, letters of intent, purchase commitments, or expressions of interest
relating to any and all the foregoing, together with any and all correspondence
pertaining to the status of the completion of any and all of the foregoing. (ii)
SSG conduct ongoing, routine communications with the Loan Parties, and with the
Administrative Agent, its counsel, its counsel’s financial advisors and the
Lenders, including periodic progress towards obtaining any and all Transactions.
(iii) SSG and the Loan Parties continue to acknowledge and agree that any
Transactions shall be subject to the express prior written consent of the
Administrative Agent and the Lenders, as provided under the governing credit
agreements between and among the Loan Parties, the Administrative Agent, and the
Lenders and the other parties thereto and this Second Forbearance Agreement. (e)
Additional Covenants of Loan Parties in respect of the Chief Restructuring
Officer and Investment Banker Engagements. No Loan Party shall alter the duties
or responsibilities of the Chief Restructuring Officer or SSG without the prior,
written consent of the Administrative Agent. Each Loan Party, together with its
attorneys, officers, directors, agents, employees, and representatives, as
appropriate (collectively, the “Loan Party Group”), shall fully cooperate with
the Chief Restructuring Officer and SSG in performing its services as
contemplated hereunder and in the applicable engagement letter and shall not
interfere directly or indirectly with the Chief Restructuring Officer’s or SSG's
performance of such services. (f) Business Plan. The Loan Parties will update
the Administrative Agent from time to time in writing with any material changes
to the Business Plan presentation dated March 20, 2019 and the underlying
financial projection model provided in connection therewith (collectively, the
“Business Plan”) that was provided to the Administrative Agent in accordance
with the terms of the Fourth Limited Waiver. (g) Cash Flow Reports. The Loan
Parties shall continue to prepare and deliver to the Administrative Agent no
later than 4:00 pm Central Time on each Wednesday (or such later date as may be
agreed to by the Administrative Agent in writing in its reasonable discretion)
(i) an updated rolling cash flow forecast for the succeeding 13 weeks, in each
case, for Holdings, Parent, Borrower, its Subsidiaries, and other parties whose
cash flows contribute to the Borrower’s revenues (the “Contributing Loan
Parties”) on a consolidated basis and otherwise, in form and substance
reasonably satisfactory to the Administrative Agent (the “Updated Cash Flow
Forecast” and, together with each other cash flow forecast delivered to the
Administrative Agent pursuant to the First Limited Waiver, the Second Limited
Waiver, the Third Limited Waiver, the Fourth Limited Waiver or this Second
Forbearance Agreement, the “Cash Flow Forecasts”) and (ii) a certificate of the
chief financial officer of the Borrower to the effect that such Cash Flow
Forecast reflects the Borrower’s good faith projection of such weekly cash
receipts and disbursements and ending balance of available cash (as of the last
Business Day of each week) for the Borrower, its Subsidiaries and the
Contributing Loan Parties on a consolidated basis. To the extent that any
Updated Cash Flow Forecast line item includes a variance of more than 10% from
the prior projected amount for such line item, the Updated Cash Flow Forecast
shall include an explanation of the reason for such variance. Additionally, on
each Wednesday, the Borrower shall provide with respect to itself, its SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 18 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear019.jpg]
Subsidiaries and the Contributing Loan Parties, on a consolidated basis, a
report for the week ending the previous Friday, in form and substance reasonably
satisfactory to the Administrative Agent, specifying (A) the cash on hand in
deposit accounts at the beginning of such week, (B) cash receipts received
during such week, with a schedule detailing daily collections, (C) cash
disbursed during such week in payment of expenses, (D) the cash on hand in
deposit accounts at the end of such week and (E) a comparison of such amounts to
the comparable amounts in the Cash Flow Forecast for such week and in the
aggregate for the applicable Cash Flow Forecast period. (h) Approved Budget. The
Loan Parties shall continue to prepare and deliver to the Administrative Agent
no later than 4:00 pm Central Time on each Friday every two weeks (with the next
such delivery to be on May 10, 2019, no later than 4:00 pm Central Time (or such
later date as the Administrative Agent may agree in writing in its sole
discretion): (i) an updated rolling cash flow forecast for the succeeding 13
weeks, in each case, for Holdings, Parent, Borrower, its Subsidiaries, and other
parties whose cash flows contribute to the Borrower’s revenues (the
“Contributing Loan Parties”) in each case showing projected daily cash receipts,
cash disbursements to fund costs and expenses that are critical to (x) operate
and maintain the overall operational value of the Loan Parties' Assets (as
defined below) and (y) fund the critical expenses to maintain the core assets
identified on Schedule 1 hereto, which Schedule may be amended in writing from
time to time by the Loan Parties following notice to and written approval by the
Administrative Agent (the “Core Assets”), and other financial information
required by the Administrative Agent including, without limitation (A) payables
by facility and/or subsidiary, (B) receivables by facility and/or subsidiary,
(C) cash at each subsidiary and (D) major vendors by facility and/or subsidiary
(as expressly approved in writing by the Administrative Agent from time to time,
the “Approved Budget”) and (ii) a certificate of the chief financial officer and
the Chief Restructuring Officer of the Borrower to the effect that such Cash
Flow Forecast reflects the Borrower’s good faith projection of such weekly cash
receipts and disbursements and ending balance of available cash (as of the last
Business Day of each week) for the Borrower, its Subsidiaries and the
Contributing Loan Parties on a consolidated basis. Such Approved Budget shall
separate the costs and expenses critical to maintain the Core Assets from the
costs and expenses to operate and maintain the value of the Loan Parties'
Assets. “Assets” mean any and all equity interests held directly or indirectly
by any Loan Party or any other assets of any Loan Party, including without
limitation, personal or real property. (i) [Reserved]. (j) Receivables
Collection Process. The Loan Parties shall continue to provide the
Administrative Agent every two (2) weeks an updated summary of actions the Loan
Parties have taken to improve the receivables collection process, which updates
shall be prepared by the Borrower Consultant, on behalf of the Loan Parties, and
with the next such update to be delivered to the Administrative Agent on May 8,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree in writing in its sole discretion), including
updates as to the status of the transition of the receivables collection process
to the Equalize RCM Services. The Loan Parties shall also use commercially
reasonable efforts to cause the Equalize RCM Services to respond to questions
(including questions delivered to the Borrower from the Administrative Agent and
the Consultant) related to the receivables collection process. (k) Accounts
Receivable Aging Report. Prior to the Effective Date hereof, the Borrower has
provided the Administrative Agent with (i) a copy of the prior accounting policy
and methodology (the “Prior Accounting Policy and Methodology”), (ii) a copy of
the revised accounting policy and methodology implemented by the Borrower (the
“Revised Accounting Policy and Methodology”), and (iii) a written explanation
(prepared with the input of the Borrower Consultant) for the reasons the changes
made to the Prior Accounting Policy and Methodology were required. No later than
4:00 pm Central Time on May 15, 2019 (or such later date as may be agreed to by
the Administrative SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 19
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear020.jpg]
Agent in writing in its sole discretion) and on the 15th calendar day of each
month thereafter (or such later date as may be agreed to by the Administrative
Agent in writing in its sole discretion), the Borrower shall continue to provide
the Administrative Agent with the most current available accounts receivable
aging report with respect to itself and its Subsidiaries which shall be based on
the Revised Accounting Policy and Methodology and shall provide detailed
information by facility, insurance payment source (separating in-network claims
from out-of-network claims), and, to the extent such information can be
reasonably compiled within the aging report using the resources of the Loan
Parties and the Borrower Consultant, Loan Party, in form and substance
reasonably acceptable to the Administrative Agent. (l) Accounts Receivable Data.
No later than 4:00 pm Central Time on May 15, 2019 (or such later date as may be
agreed to by the Administrative Agent in writing in its sole discretion) and on
the 15th calendar day of each month thereafter (or such later date as may be
agreed to by the Administrative Agent in writing in its sole discretion), the
Borrower shall provide the Administrative Agent with (i) detail of amounts
outstanding on a facility and consolidated basis by service date or invoice, as
applicable, with related aging of accounts receivable, (ii) detail by facility
and on a consolidated basis relating to any accounts receivables write-offs for
such period, including any collection on such previously written off account
balances, and (iii) the Loan Parties’ plan to collect accounts receivable,
including any related write-offs, in each case, in form and substance reasonably
acceptable to the Administrative Agent. (m) Indebtedness Updates. The Loan
Parties shall continue to provide the Administrative Agent every two (2) weeks
with updates in writing, in form and substance reasonably acceptable to the
Administrative Agent, as to the status of the Indebtedness as described on
Exhibit A hereto (the “Specified Indebtedness”) and disputes related to such
Specified Indebtedness, with the next such update to be delivered on May 8,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion). The Loan
Parties shall also (i) provide the Administrative Agent at least five (5)
Business Days prior written notice of any payment to be made in respect of any
such Specified Indebtedness, and (ii) promptly (no later than two (2) Business
Days after receipt thereof) provide the Administrative Agent copies of any
material filings, judgments, communications, notices of default, term sheets,
letters of intent or other documents that relate to or impact such disputes or
related to such Specified Indebtedness. (n) Intercompany Promissory Notes. The
Loan Parties hereby represent that no amounts are outstanding as of the
Effective Date under any of the intercompany promissory notes described on
Exhibit B hereto (the “Intercompany Promissory Notes”). The Loan Parties shall
provide the Administrative Agent with prompt written notice (not to exceed one
Business Day after the occurrence thereof) of (i) any amounts advanced or
becoming outstanding under any of the Intercompany Promissory Notes or under any
replacement note issued in respect thereof and (ii) of any Investments made
pursuant to Section 7.3(c)(v) of the Credit Agreement. At the request of the
Administrative Agent, the Loan Parties shall use commercially reasonable efforts
to provide the Administrative Agent with originals of replacement notes in
respect of each of the Intercompany Promissory Notes along with executed
allonges for each such Intercompany Promissory Note, each in form and substance
acceptable to the Administrative Agent. (o) Release of Liens. The Loan Parties
shall continue to use commercially reasonable efforts to cause the lien listed
on Exhibit C hereto (the “Specified Lien”) to be released. The Loan Parties
shall provide the Administrative Agent with written notice not later than five
(5) Business Days after any Loan Party’s knowledge of (i) any change in the
status of the Specified Lien or (ii) the increase of the amount of indebtedness
secured by the Specified Lien. SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT
--Page 20 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear021.jpg]
(p) Litigation Updates. The Loan Parties shall continue to provide the
Administrative Agent every two (2) weeks with updates in writing, in form and
substance reasonably acceptable to the Administrative Agent, as to the status of
the litigation described on Exhibit D hereto and any other litigation that would
reasonably be expected to result in monetary judgment(s) or relief, individually
or in the aggregate, in excess of $3,500,000 or seeks an injunction or other
equitable relief which would reasonably be expected to have a Material Adverse
Effect (collectively, the “Material Litigation”), including updates as to the
status of any stays, appeals, judgments, and the issuance of bonds in connection
with the appeal of such Material Litigation, along with copies of all material
pleadings, orders, and judgements that any Loan Party or any of its officers,
managers, or directors have received and documentation evidencing the issuance
of any such bonds and the stay of such Material Litigation, with the next such
update to be delivered on May 8, 2019, no later than 4:00 pm Central Time (or
such later date as the Administrative Agent may agree to in writing in its sole
discretion). (q) NHC Network, LLC. The Administrative Agent continues to
maintain that the Organizational Documents of NHC Network, LLC (“NHC”) do not
prohibit NHC from becoming a Loan Party and that pursuant to Section 6.12(a) of
the Credit Agreement, NHC should be joined as a Loan Party, while the Loan
Parties continue to maintain that the Organizational Documents of NHC do
prohibit NHC from becoming a Loan Party without the consent of Elite Ambulatory
Surgery Centers, LLC (“Elite”) because doing so would give the right to Elite,
under the Organizational Documents of NHC, to put its equity interests in NHC
back to NHC and would be detrimental to the business operations of NHC. The Loan
Parties continue to agree to use commercially reasonable efforts to obtain the
consent of Elite in a manner that will not be detrimental to the business
operations of NHC and will provide the Administrative Agent with updates as to
the status of such efforts every two (2) weeks with the next such update to be
delivered on May 8, 2019, no later than 4:00 pm Central Time (or such later date
as the Administrative Agent may agree to in writing in its sole discretion). (r)
Commercially Reasonable Efforts to Cause Excluded Subsidiaries to Become Loan
Parties. The Administrative Agent delivered a notice letter dated January 2,
2019 to Parent and Holdings requiring Parent and Holdings to use commercially
reasonable efforts to obtain the consent of the third-party equityholders of
each Excluded Subsidiary that is a Subsidiary of a Loan Party (including,
without limitation, Elite Sinus Spine and Ortho, LLC, Houston Metro Ortho and
Spine Surgery Center, LLC, Elite Center for Minimally Invasive Surgery, LLC,
Elite Hospital Management, Athelite Holdings, LLC, and Medical Ambulatory
Surgical Suites, L.P.), in each case that is necessary to permit such Excluded
Subsidiary to become a Guarantor (“Third Party Consent”). The Loan Parties shall
continue to provide the Administrative Agent every two (2) weeks with (A)
updates in writing, in form and substance reasonably acceptable to the
Administrative Agent, as to the status of efforts to obtain the Third Party
Consents together with (B) any documentation supporting whom they have
contacted, the responses they have received and a proposed timeline of when they
anticipate obtaining such Third Party Consents, the next such update to be
delivered May 8, 2019, no later than 4:00 pm Central Time (or such later date as
the Administrative Agent may agree to in writing in its sole discretion). (s)
Proposed Transactions. The Loan Parties shall promptly provide the
Administrative Agent with written notice not later than five (5) Business Days
after any Loan Party’s knowledge of any offers (x) from any bona fide purchaser
to acquire any Loan Party or Loan Parties or any assets of any Loan Party or
Loan Parties (collectively, the “Proposed Acquisitions”) and (y) from any bona
fide provider of refinancing or subordinated Indebtedness (collectively,
“Proposed Indebtedness” and together with the Proposed Acquisitions, the
“Proposed Transactions”), along with copies of (i) to the extent then available,
proposed and final documentation related thereto, (ii) to the extent then
available, proposed and final sources and uses related thereto, (iii) to the
extent then available, pro forma financial statements and projections showing
the impact of the Proposed Transaction, and (iv) to the extent relating to a
Proposed Acquisition and available, documentation evidencing that the Loan
Parties are being fully SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page
21 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear022.jpg]
released from any liabilities being transferred to a proposed purchaser
(including, without limitation, liabilities under transferred leases, debt and
other contracts). The Loan Parties shall also provide to the Administrative
Agent, to the extent applicable, a written summary of any impact any Proposed
Acquisition will have on any contracts of the Loan Parties (including, without
limitation, any employment agreements). The Loan Parties shall provide the
Administrative Agent no later than 4:00 pm Central Time on each Wednesday (or
such later date as may be agreed to by the Administrative Agent in writing in
its sole discretion) updates in writing, in form and substance reasonably
acceptable to the Administrative Agent, as to the status of the Proposed
Transactions and to the extent then available, copies of any documentation
delivered in connection therewith, including, but not limited to, to the extent
applicable, letters of intent, purchase commitments, or expressions of interest
relating to any such Proposed Transaction, together with any and all
correspondence pertaining to the status or updates of the completion of such
Proposed Transaction, the next such update to be delivered on May 8, 2019, no
later than 4:00 pm Central Time (or such later date as the Administrative Agent
may agree to in writing in its sole discretion). Without limiting the foregoing:
(i) nothing contained herein shall deemed to be a consent to, or other approval
of, either the consummation of any Proposed Transaction or any agreement to
either facilitate such Proposed Transaction and (ii) the consummation of any
Proposed Transaction shall be subject to Administrative Agent's prior written
consent; provided, that the Administrative Agent shall endeavor to respond to
such request promptly upon the Loan Parties having provided to the
Administrative Agent, the Administrative Agent's counsel and Berkeley Research
Group, LLC (i) notices of such Proposed Transactions, (ii) all relevant
documentation in respect thereof, and (iii) the business rationale for such
Proposed Transaction. (t) Arizona Vein. With respect of each of Nobilis Vascular
Holding Company, LLC, Chandler Surgery Center, LLC, Oracle Surgery Center, LLC,
Phoenix Surgery Center, LLC and NHC Professional Associates, LLC (collectively,
“Arizona Vein”), the Loan Parties shall continue provide the Administrative
Agent every two (2) weeks (or such later date as may be agreed to in writing by
the Administrative Agent in its sole discretion) with updates in writing in
respect of each of the items set forth below, the next such update to be
delivered on May 8, 2019, no later than 4:00 pm Central Time (or such later date
as the Administrative Agent may agree to in writing in its sole discretion),
each in form and substance reasonably satisfactory to the Administrative Agent:
(i) a listing of all locations leased by or on behalf of Arizona Vein
(collectively, the “Arizona Vein Locations”), (ii) a listing of all assets
(including, without limitation, all owned equipment, leased equipment,
inventory) of the Loan Parties or any of their subsidiaries located at any
Arizona Vein Locations and organized by location, (iii) a list of all agreements
under which any Arizona Vein or any other Loan Party has any ongoing liability
(including, without limitation, any lease agreements, seller notes, or other
contracts) to the seller from which Arizona Vein was acquired or, to the extent
arising in connection with Arizona Vein, any other party (collectively, the
“Arizona Vein Contracts”), (iv) a summary of amounts currently owed under each
Arizona Vein Contract and the party such amounts are owed to, (v) a summary of
amounts that will become due over the next 12 months under each Arizona Vein
Contract and the party such amounts are owed to, and (vi) copies of all term
sheets, letters of intent or other summaries of terms in respect of resolving
the outstanding liabilities in respect of the Arizona Vein Contracts and/or
disposing of Arizona Vein or any assets thereof. Without limiting the foregoing:
(i) nothing contained herein shall deemed to be a consent to, or other approval
of, either the consummation of any Disposition or any agreement to either
facilitate such Disposition and (ii) the consummation of any Disposition shall
be subject to the Administrative Agent's prior written consent; provided, that
the Administrative Agent shall endeavor to respond to such request promptly upon
the Loan Parties having provided to the Administrative Agent, the Administrative
Agent's counsel and Berkeley Research Group, LLC (i) notices of such proposed
transactions, (ii) all relevant documentation in respect thereof, and (iii) the
business rationale for such proposed transaction. (u) Hamilton Vein. With
respect to Nobilis Vascular Texas, LLC (“Hamilton Vein”), the Loan Parties shall
continue provide the Administrative Agent every two (2) weeks (or such SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 22 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear023.jpg]
later date as may be agreed to in writing by the Administrative Agent in its
sole discretion) with updates in writing in respect of each of the items set
forth below, the next such update to be delivered on May 8, 2019, no later than
4:00 pm Central Time (or such later date as the Administrative Agent may agree
to in writing in its sole discretion), each in form and substance reasonably
satisfactory to the Administrative Agent: (i) a summary of the locations that
have been closed and locations that currently remain open and (ii) copies of any
term sheet, letter of intent or other summary of terms related to any
transactions that are contemplated in respect of the sale of Hamilton Vein or
any assets thereof. Without limiting the foregoing: (i) nothing contained herein
shall deemed to be a consent to, or other approval of, either the consummation
of any Disposition or any agreement to either facilitate such Disposition and
(ii) the consummation of any Disposition shall be subject to the Administrative
Agent's prior written consent; provided, that the Administrative Agent shall
endeavor to respond to such request promptly upon the Loan Parties having
provided to the Administrative Agent, the Administrative Agent's counsel and
Berkeley Research Group, LLC (i) notices of such proposed transactions, (ii) all
relevant documentation in respect thereof, and (iii) the business rationale for
such proposed transaction. (v) Other Updates. The Loan Parties shall continue to
provide the Administrative Agent every two (2) weeks (or such later date as may
be agreed to in writing by the Administrative Agent in its sole discretion) with
updates in writing in respect of each of the following, with the next such
update to be delivered May 8, 2019, no later than 4:00 pm Central Time (or such
later date as the Administrative Agent may agree to in writing in its sole
discretion): (i) divestiture or facility closure plans, by facility (including
wind-down cost projection details and any related wind-down plan, as
applicable), other than with respect to divestitures plans that are otherwise
addressed in the preceding clauses (t) and (u) of this Second Forbearance
Agreement, and (ii) details of any staffing or key personnel retention plans.
(w) Notices of Changes. The Loan Parties will provide the Administrative Agent
with written notice not later than five (5) Business Days after any Loan Party’s
knowledge of the following: (i) any change in insurance payer contracts at any
facility, (ii) any updates or developments with respect to offers or formal
negotiations with new potential HOPD partners, and (iii) any updates or changes
relating to divestitures or facility closures. (x) Changes to Material
Operations. The Loan Parties shall not shut down or dispose of material
operations of any Loan Party without obtaining the prior written consent of the
Administrative Agent in its sole discretion; provided, that the Administrative
Agent shall endeavor to respond to any request related to the foregoing promptly
upon the Loan Parties having provided to the Administrative Agent, the
Administrative Agent's counsel and Berkeley Research Group, LLC (i) notices of
such proposed change, (ii) all relevant documentation in respect thereof and
(iii) the business rationale for such proposed change. (y) Consent. In the event
the Administrative Agent or one or more Lender agree to enter into a sale of its
loans and commitments under the Credit Agreement, the Loan Parties agree that
they shall, promptly (and no later than three (3) Business Days after request
therefore) upon the request of the Administrative Agent execute and deliver to
the Administrative Agent an acknowledgement, consent and release in form and
substance acceptable to the Administrative Agent in its sole discretion. (z)
Expenses. The Loan Parties shall promptly (and in any event no later than three
(3) Business Days after presentation of a demand invoice to such Loan Party in
respect thereof) pay all reasonable and documented expenses of the
Administrative Agent and Compass Bank in its capacity as Lender incurred or
accrued, including the reasonable and documented legal fees and expenses of
counsel for the Administrative Agent and all reasonable and documented fees and
expenses of Berkeley Research Group, LLC in its capacity as Consultant, for
which demand invoices have been delivered to the SECOND LIMITED CONDITIONAL
FORBEARANCE AGREEMENT --Page 23 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear024.jpg]
Borrower (which demand invoices will be submitted to the Loan Parties every two
weeks). The Loan Parties agree that failure to timely make any such payment
shall be deemed an immediate additional Event of Default under Article VIII of
the Credit Agreement and will immediately terminate the Second Forbearance
Period. (aa) Financial Covenants. Upon finalizing the Parent’s financial
statements for the third fiscal quarter of 2018 (the “Final Q3 2018 Financial
Statements”), the Borrower shall promptly provide the Administrative Agent with
a Compliance Certificate (in form and substance reasonably satisfactory to the
Administrative Agent) duly completed by a Senior Officer of Parent and Borrower
and demonstrating the calculation of the financial covenants set forth in
Section 7.11 of the Credit Agreement calculated as of the last day of the third
fiscal quarter of 2018 based on the Final Q3 2018 Financial Statements. (bb)
Additional Information. The Loan Parties shall continue to provide such other
information regarding the business, financial, legal or corporate affairs of any
Loan Party or any Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time reasonably request
(including, without limitation, to the extent requested by the Administrative
Agent, a daily reporting of the aggregate cash balance (including restricted and
unrestricted cash) for the Loan Parties’ and Contributing Loan Parties’ bank
accounts on a consolidated basis). (cc) Mandatory Prepayments. Notwithstanding
anything in the Credit Agreement to the contrary, the Borrower and each of the
other Loan Parties hereby agree that the Loan Parties shall not have any
reinvestment rights in respect of proceeds that are subject to the mandatory
prepayment requirements of Section 2.5(b) of the Credit Agreement unless
expressly consented to in writing by the Administrative Agent and such proceeds
will be applied to the Obligations as otherwise set forth in the Credit
Agreement. (dd) Additional Financial Covenants. The Loan Parties shall each
deliver a report to the Administrative Agent on each Wednesday (or such later
date as may be agreed to by the Administrative Agent in writing in its sole
discretion) showing compliance with the following covenants as of the last day
of the immediately preceding Measurement Period: (i) the aggregate amount of
Loan Parties' actual cash expenses and disbursements during such Measurement
Period shall not be more than 110% of the projected cash expenses and
disbursements for such Measurement Period as set forth in the Approved Budget,
(ii) the aggregate amount of Loan Parties' actual cash receipts during such
Measurement Period shall not be less than 90% of the projected cash receipts for
such Measurement Period as set forth in the Approved Budget, (iii) the Loan
Parties' actual surgical cases performed during such Measurement Period shall
not be less than 90% of the projected surgical cases for such Measurement Period
as set forth in the Approved Budget, and on each Determination Date the Borrower
shall provide such reports to the Administrative Agent evidencing such
compliance with the foregoing obligations. The foregoing covenant calculations
shall exclude (x) fees and expenses paid to (A) the Loan Parties' professionals
(including attorneys and financial advisors) in connection with any
restructuring, and (B) the Administrative Agent's and the Super Priority Agent’s
professionals (including attorneys and attorney's financial advisors) and (y)
all debt service payable in connection with the Credit Agreement and the Super
Priority Credit Agreement. “Measurement Period” shall mean the one week period
immediately preceding each Determination Date. The Loan Parties acknowledge and
agree that a violation of the covenants set forth in this clause (dd) shall be
deemed an immediate additional Event of Default under Article VIII of the Credit
Agreement and will immediately terminate the Second Forbearance Period. SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 24 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear025.jpg]
(ee) Additional Budget Reporting. The Loan Parties shall each deliver a report
to the Administrative Agent on each Wednesday (or such later date as may be
agreed to by the Administrative Agent in writing in its sole discretion) provide
the Administrative Agent with a comparison of the actual results of the Loan
Parties during the most recent Measurement Period against each line item in the
most recent Approved Budget, which comparison shall be certified by the Chief
Financial Officer of the Borrower as true, correct and complete. (ff) Material
Agreements; Disposition of Collateral. The Loan Parties shall not take any
action, including executing any term sheet, letter of intent or other document
or agreement: (i) designed to shut down or consolidate any existing operations
or dispose of any assets (including, without limitation, accounts receivable,
equity interests, equipment or other personal or real property) of any Loan
Parties; or (ii) designed to obligate the Borrower or any of the Loan Parties
for payment of fees or commissions with respect to any financial, legal,
collection, or third party services that may in any way impact the value of or
realization from the Collateral (including, but not limited to, outstanding
receivables), in each case without the express prior written consent of the
Administrative Agent; provided, that the Administrative Agent shall endeavor to
respond to any request related to the foregoing promptly upon the Loan Parties
having provided to the Administrative Agent, the Administrative Agent's counsel
and Berkeley Research Group, LLC (i) notices of such proposed action, (ii) all
relevant documentation in respect thereof and (iii) the business rationale for
the same. Without limiting the foregoing, the Loan Parties shall not (a) settle
or sell the claims against payors in respect of the outstanding accounts
receivable without the prior written consent of the Administrative Agent or (b)
shut down or dispose of any operations of any Loan Party without obtaining the
prior written consent of the Administrative Agent; provided, that the
Administrative Agent shall endeavor to respond to any request related to the
foregoing promptly upon the Loan Parties having provided to the Administrative
Agent, the Administrative Agent's counsel and Berkeley Research Group, LLC (i)
notices of such proposed action, (ii) all relevant documentation in respect
thereof and (iii) the business rationale for the same. (gg) Retainers. The Loan
Parties shall (i) not use any cash to pay retainers to professionals without the
express prior written consent of the Administrative Agent, and (ii) shall on or
before the Effective Date provide the Administrative Agent with a list of all
retainers paid to professionals prior to the Effective Date, detailing (x) the
party that received such retainer, (y) the date such retainer was paid and (z)
the amount of such retainer. (hh) Transaction Covenants. The Loan Parties shall
comply with the transaction covenants set forth in the Side Letter Agreement,
dated as of the date hereof and executed by Parent and incorporated herein for
all purposes (the “Side Letter Agreement”). (ii) Contingency Plans. Each of the
Loan Parties agrees to reasonably confer with the Administrative Agent and its
counsel to prepare for a possible consensual filing of the Loan Parties under
the Bankruptcy Code of the United States with a view toward avoiding the
disruption of the Loan Parties’ operations, minimizing costs and ensuring the
orderly transition of the Loan Parties assets from any such proceedings. If the
Loan Parties conclude that such a filing or filings are appropriate, the Loan
Parties shall provide to Administrative Agent and its counsel at least ten (10)
calendar days prior to the commencement by any Loan Party of a voluntary case
under any Debtor Relief Laws or of the filing of one or more petitions seeking
to take advantage of any Debtor Relief Laws (any such action, a “Bankruptcy
Action”) (unless a shorter period of time is necessary due to exigent
circumstances as determined in good faith by the Loan Parties) (i) written
notice of the commencement by any Loan Party of a Bankruptcy Action and (ii) all
proposed pleadings to be filed in the first days of any such Bankruptcy Action,
including, as applicable, all material first-day pleadings, interim and final
financing and cash collateral motions and orders, bid procedures and sale
motions and orders, in each case in an effort to reach agreement on the form and
substance of drafts thereof. The Loan Parties shall also reasonably SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 25 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear026.jpg]
confer with the Administrative Agent and its counsel regarding a disclosure
statement, plan of reorganization and other documentation expected to be filed
in connection with any filings in connection with any Bankruptcy Action or
otherwise under the Bankruptcy Code of the United States. (jj) Failure to Comply
with the Second Forbearance Agreement Covenants. The failure by the Loan Parties
to comply with any of the requirements set forth in Section 5 or set forth in
the Side Letter Agreement shall constitute an Event of Default under Section
8.1(b) of the Credit Agreement and will result in the immediate termination of
the Second Forbearance Period. 6. COSTS AND EXPENSES. The Loan Parties hereby
reconfirm their obligations under the Loan Documents, including Section 10.4 of
the Credit Agreement, to make payments and reimbursements in accordance with the
terms thereof (including with respect to this Second Forbearance Agreement). 7.
REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent and the other
Lenders to enter into this Second Forbearance Agreement, each Loan Party
represents and warrants to the Administrative Agent and the other Lenders on and
as of the Forbearance Effective Date that, in each case: (a) the representations
and warranties of the Loan Parties contained in Article V of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects) on and as of the Forbearance Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any such representation and warranty that is subject to materiality or
Material Adverse Effect qualifications, in all respects as of such earlier
date); provided that no representation or warranty shall be rendered inaccurate
as a result of the occurrence and continuation of the Specified Events of
Default; (b) no Default or Event of Default exists and is continuing other than
the Specified Events of Default or as otherwise subject to this Second
Forbearance Agreement; (c) the execution, delivery and performance by such Loan
Party of this Second Forbearance Agreement have been duly authorized by all
necessary corporate and other organizational action and do not and will not
require any approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person other
than the authorizations, approvals, actions, notices and filings listed on
Schedule 5.3 of the Disclosure Schedules, all of which have been duly obtained,
taken, given or made and are in full force and effect on the Forbearance
Effective Date; (d) no Loan Party has sold or received partial payment for the
assignment or sale of any of its accounts receivable in connection with any
arrangement involving any Loan Party or any non-Loan Party; (e) this Second
Forbearance Agreement has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms; provided that the enforceability hereof is subject to general principles
of equity, principles of good faith and fair dealing and to bankruptcy,
insolvency and similar Laws affecting the enforcement of creditors’ rights
generally; (f) this Second Forbearance Agreement was reviewed by each such Loan
Party, who acknowledges and agrees that such Loan Party (i) understands fully
the terms of this Second Forbearance Agreement and the consequences of the
issuance hereof, (ii) has been afforded an opportunity to have this Second
Forbearance Agreement reviewed by, and to discuss this Second Forbearance
Agreement with, such SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 26
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear027.jpg]
attorneys and other persons as such Loan Party may wish, and (iii) has entered
into this Second Forbearance Agreement of its own free will and accord and
without threat or duress; (g) this Second Forbearance Agreement and all
information furnished to the Administrative Agent and the Lenders are made and
furnished in good faith, for value and valuable consideration and this Second
Forbearance Agreement has not been made or induced by any fraud, duress or undue
influence exercised by the Administrative Agent, any Lender, or any other
person. 8. REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS. (a) On and after the Effective Date, each reference in the Credit
Agreement to “this Credit Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
modified by this Second Forbearance Agreement. (b) The Credit Agreement and each
of the other Loan Documents, as specifically modified by this Second Forbearance
Agreement, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. (c) The execution, delivery and
effectiveness of this Second Forbearance Agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Without
limiting the generality of the foregoing, the Collateral Documents in effect
immediately prior to the date hereof and all of the Collateral described therein
in existence immediately prior to the date hereof do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as modified by this Second Forbearance Agreement. 9.
GOVERNING LAW; JURISDICTION. (a) THIS SECOND FORBEARANCE AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECOND FORBEARANCE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) EACH LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE LC ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS SECOND FORBEARANCE AGREEMENT, THE FIRST FORBEARANCE
AGREEMENT, THE FIRST LIMITED WAIVER, THE SECOND LIMITED WAIVER, THE THIRD
LIMITED WAIVER, THE FOURTH LIMITED WAIVER OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH SECOND LIMITED CONDITIONAL FORBEARANCE
AGREEMENT --Page 27 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear028.jpg]
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECOND FORBEARANCE AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECOND
FORBEARANCE AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. 10. COUNTERPARTS. This Second
Forbearance Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Second Forbearance Agreement shall be effective as delivery of an original
executed counterpart of this Second Forbearance Agreement. 11. RELEASE. Each of
the Parent, Holdings, the Borrower and each other Loan Party, on behalf of
itself and its Subsidiaries, successors, assigns and other legal
representatives, hereby releases, waives, and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature (collectively, the “Claims”), whether known or unknown, which any of them
have, may have, or might assert at the time of the execution of this Second
Forbearance Agreement or in the future against the Administrative Agent, the
Swingline Lender, the LC Issuing Bank, the Lenders and/or their respective
present and former parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, attorney’s consultants
(including, without limitation, Berkeley Research Group, LLC), and each of their
respective successors and assigns (each a “Releasee”), directly or indirectly,
which occurred, existed, were taken, permitted or begun from the beginning of
time through the date hereof, arising out of, based upon, or in any manner
connected with (a) this Second Forbearance Agreement, the First Limited Waiver,
the Second Limited Waiver, the Third Limited Waiver, the Fourth Limited Waiver,
the other Loan Documents and/or the administration thereof or the Obligations
created thereby, (b) any discussions, commitments, negotiations, conversations
or communications with respect to the refinancing, restructuring or collection
of any of the Obligations, or (c) any matter related to the foregoing; provided
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to any Releasee with
respect to a Claim to the extent that such Claim is determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Releasee. 12.
ACKNOWLEDGMENTS; RESERVATION OF RIGHTS. (a) The Loan Parties hereby acknowledge
and agree that the Specified Defaults constitute Events of Default under the
Credit Agreement and, in the absence of the agreement to forbear set forth in
Section 2 of this Second Forbearance Agreement, permits the Administrative Agent
and the Lenders to, among other things, take any enforcement action or otherwise
exercise any or all rights and remedies provided for under the Loan Documents or
applicable law including, without limitation, those described in this Section
12. (b) The Loan Parties hereby acknowledge and agree that each of the
Administrative Agent and the Lenders expressly reserves all of its rights,
powers, privileges and remedies under the Credit SECOND LIMITED CONDITIONAL
FORBEARANCE AGREEMENT --Page 28 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear029.jpg]
Agreement, other Loan Documents and/or applicable law, including, without
limitation, its right at any time from and after termination or expiration of
the Second Forbearance Period, (i) to determine not to make further Loans or
issue Letters of Credit under the Credit Agreement as a result of the Specified
Defaults and/or to terminate their Commitments to make Loans and issue Letters
of Credit, (ii) to accelerate the Obligations, (iii) to charge the default rate
of interest in respect of the Obligations (as of any date from and after the
date on which the Specified Defaults first occurred) and to enforce the
prohibition against incurring, continuing or converting any Loan as or into a
Eurodollar Rate Loan, (iv) to commence any legal or other action to collect any
or all of the Obligations from any or all of the Loan Parties, and any other
person liable therefor and/or any collateral, (v) to foreclose or otherwise
realize on any or all of the collateral and/or as appropriate, set-off or apply
to the payment of any or all of the Obligations, any or all of the collateral,
(vi) to take any other enforcement action or otherwise exercise any or all
rights and remedies provided for by any or all of the Credit Agreement, other
Loan Documents or applicable law, and (vii) to reject any forbearance, financial
restructuring or other proposal made by or on behalf of Borrower, any other Loan
Party or any creditor or equity holder. Each of the Administrative Agent and the
Lenders may exercise their respective rights, powers, privileges and remedies,
including those set forth in (i) through (vii) above at any time after the
termination or expiration of the Second Forbearance Period in its sole and
absolute discretion without further notice. No oral representations or course of
dealing on the part of the Administrative Agent, any Lender or any of its
officers, employees or agents, and no failure or delay by the Administrative
Agent or any Lender with respect to the exercise of any right, power, privilege
or remedy under any of the Credit Agreement, other Loan Documents or applicable
law shall operate as a waiver thereof, and the single or partial exercise of any
such right, power, privilege or remedy shall not preclude any later exercise of
any other right, power, privilege or remedy. (c) The Loan Parties, the
Administrative Agent and the Lenders party hereto hereby acknowledge and agree
that to date, the Administrative Agent and the Lenders have not elected to
exercise any such rights and remedies available to them. 13. FINAL AGREEMENT.
THIS SECOND FORBEARANCE AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS SECOND FORBEARANCE AGREEMENT IS EXECUTED. NEITHER THIS SECOND FORBEARANCE
AGREEMENT NOR THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 14. WAIVER OF JURY TRIAL. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY HEREBY IRREVOCABLY
AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDINGS OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS SECOND FORBEARANCE AGREEMENT, THE FIRST LIMITED WAIVER, THE
SECOND LIMITED WAIVER, THE THIRD LIMITED WAIVER, THE FOURTH LIMITED WAIVER OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF. 15. WAIVER; MODIFICATION. NO
PROVISION OF THIS SECOND FORBEARANCE AGREEMENT MAY BE WAIVED, CHANGED OR
MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE SECOND
LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 29 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear030.jpg]
PART OF THE ADMINISTRATIVE AGENT OF THE LENDERS IN EXERCISING ANY RIGHT, POWER
OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER
OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL
RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES, WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN
EQUITY. 16. TIME OF ESSENCE. The parties to this Second Forbearance Agreement
have agreed specifically with regard to the times for performance set forth in
this Second Forbearance Agreement. Further, the parties to this Second
Forbearance Agreement acknowledge that the agreements with regard to the times
for performance are material to this Second Forbearance Agreement. Therefore,
the parties agree and acknowledge that time is of the essence to this Second
Forbearance Agreement 17. SURVIVAL. All representations, warranties, covenants
and agreements of the parties made in this Second Forbearance Agreement shall
survive the execution and delivery hereof, until such time as all of the
obligations of the parties hereto shall have lapsed in accordance with their
respective terms or shall have been discharged in full. 18. NO COMMITMENT. Loan
Parties agree that the Administrative Agent and the Lenders have not made any
commitment or other agreement regarding the Credit Agreement, or the Loan
Documents, except as expressly set forth in this Second Forbearance Agreement,
including any agreement to waive the Specified Events of Default at the stated
term of the Second Forbearance Period. Loan Parties warrant and represent that
Loan Parties have not, and will not, rely on any commitment, further agreement
to forbear or other agreement on the part of the Administrative Agent or the
Lenders unless such commitment or agreement is in writing and signed by the
Administrative Agent and the Lenders. 19. HEADINGS. The headings of the sections
and subsections of this Second Forbearance Agreement are inserted for
convenience only and do not constitute a part of this Second Forbearance
Agreement. 20. SUCCESSORS AND ASSIGNS. This Second Forbearance Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. 21. SEVERABILITY. Any provision of
this Second Forbearance Agreement held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Second Forbearance Agreement, and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable. [signature pages follow]
SECOND LIMITED CONDITIONAL FORBEARANCE AGREEMENT --Page 30 502196916 v6
1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear031.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear032.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear033.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear034.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear035.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear036.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear037.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear038.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear039.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear040.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear041.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear042.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear043.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear044.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear045.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear046.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear047.jpg]
AS By: Name: ol- a Title: ls [SIGNATURE PAGE TO SECOND LIMITED CONDITIONAL
F'ORBEARANCE AGREEMENTI



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear048.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear049.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear050.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear051.jpg]




--------------------------------------------------------------------------------



 
[a101nobilissecondforbear052.jpg]
SCHEDULE 1 CORE ASSETS 1. Plano Surgical Hospital (Hospital) 2. First Street /
Bellaire Surgical Hospital (Hospital) 3. First Street Surgical Center (ASC) 4.
Elite Hospital Management (Hospital) 5. Elite Center for Minimally Invasive
Surgery (ASC) 6. Houston Metro Orthopedic & Spine Surgery-Elite (ASC) 7. Elite
Sinus Spine & Ortho (ASC) 8. Kirby Surgical Center (Hospital) 9. Uptown Surgery
Center (ASC) 10. Piney Point Women’s Center (ASC) 11. P5 Performance (Clinic)
12. IOM / Peak Neuromonitoring (Ancillary Services) 13. Anesthesia (Ancillary
Services) 14. First Assist (Ancillary Services) 15. Scottsdale Liberty Hospital
(Hospital) 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear053.jpg]
EXHIBIT A SPECIFIED INDEBTEDNESS 1) Convertible Promissory Note, dated March 8,
2017, executed by Nobilis Vascular Texas, LLC and made payable to Carlos R.
Hamilton III, M.D. 2) Convertible Promissory Note, dated November 15, 2017,
executed by Northstar Healthcare Surgery Center – Houston, LLC and made payable
to Elite Ambulatory Surgery Centers, LLC. 502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear054.jpg]
EXHIBIT B INTERCOMPANY PROMISSORY NOTES1 1) Intercompany Promissory Note,
effective December 1, 2017, executed by Elite Sinus Spine and Ortho, LLC and
made payable to the order of Northstar Healthcare Surgery Center – Houston LLC,
in an aggregate principal amount of up to $500,000.00. 2) Intercompany
Promissory Note, effective December 1, 2017, executed by Elite Hospital
Management, LLC and made payable to the order of Northstar Healthcare Surgery
Center – Houston LLC, in an aggregate principal amount of up to $500,000.00. 3)
Intercompany Promissory Note, effective December 1, 2017, executed by
$500,000.00 of Elite Center for Minimally Invasive Surgery, LLC and made payable
to the order of Northstar Healthcare Surgery Center – Houston LLC, in an
aggregate principal amount of up to $500,000.00. 4) Intercompany Promissory
Note, effective December 1, 2017, executed by Houston Metro Ortho and Spine
Surgery Center, LLC and made payable to the order of Northstar Healthcare
Surgery Center – Houston LLC, in an aggregate principal amount of up to
$500,000.00. 1 The Loan Parties represent and warrant that no amounts are
currently outstanding under any of the listed Intercompany Promissory Notes.
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear055.jpg]
EXHIBIT C LIEN FILING UCC Filing against Perimeter Road Surgical Hospital, LLC,
as Debtor, in favor of Cardinal Health, as Secured Party, filed on 2/10/16 with
the Arizona Secretary of State (Filing # 2016- 0006161). 502196916 v6
1205867.00001



--------------------------------------------------------------------------------



 
[a101nobilissecondforbear056.jpg]
EXHIBIT D LITIGATION MATTERS 1) Houston Metro Ortho and Spine Surgery Center LLC
v. Richard Francis, M.D., Juansrich Ltd., and Juansrich Management, LLC, Cause
No. 2015-24460, District Court of Harris County (215th Judicial District Court)
2) Leo Van ‘T Hoofd, Individually and On Behalf of All Others Similarly Situated
v. Nobilis Health Corp., Harry Fleming, David Young, and Kenneth J. Klein,
United States District Court, Southern District of Texas, Houston Division.
502196916 v6 1205867.00001



--------------------------------------------------------------------------------



 